                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JAMES AMAR SINGH,                                Case No.18-cv-07376-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING DEFENDANT’S
                                                 v.                                         MOTION TO DISMISS
                                   9

                                  10       WELLS FARGO BANK,                                Re: Dkt. No. 16
                                                        Defendant.
                                  11

                                  12          Plaintiff James Amar Singh sued Wells Fargo Bank, N.A. (“Defendant”), World Savings
Northern District of California
 United States District Court




                                  13   Bank, FSB, and Wachovia Mortgage, FSB in Superior Court of the State of California for the

                                  14   County of Alameda, bringing 17 causes of action related to a 2006 home loan.1 (Dkt. No. 1, Ex. A

                                  15   at 10.)2 Defendant Wells Fargo removed the action to this Court based on federal question

                                  16   jurisdiction pursuant to 28 U.S.C. §§ 1331, 1441(b), and alternatively, diversity jurisdiction under

                                  17   28 U.S.C. § 1332.3 (Dkt. No. 1 at 1.) Now pending before the Court are Defendant’s unopposed4

                                  18   motion to dismiss, (Dkt. No. 16), and accompanying request for judicial notice,5 (Dkt. No. 17).

                                  19   After careful consideration of Defendant’s briefing, the Court concludes that oral argument is

                                  20   unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), vacates the January 31, 2019 hearing, and GRANTS

                                  21

                                  22   1
                                         Plaintiff subsequently dismissed his claims against World Savings Bank, FSB and Wachovia
                                  23   Mortgage, FSB. (See Dkt. No. 6.)
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  24   ECF-generated page numbers at the top of the documents.
                                       3
                                         Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  25   636(c). (Dkt. Nos. 5 & 12.)
                                       4
                                         Pursuant to Civil Local Rule 7-3(a), the opposition to a motion “must be filed and served not
                                  26   more than 14 days after the motion was filed.” Plaintiff’s opposition was thus due on December
                                       26, 2018. Plaintiff has not filed an opposition or otherwise communicated with the Court since
                                  27   Defendant filed its motion to dismiss on December 12, 2018.
                                       5
                                         Defendant seeks judicial notice of the same documents previously submitted to and noticed by
                                  28   the Court pursuant to Federal Rule of Evidence 201(b)(2), (see Dkt. Nos. 11 & 13 at 3 n.5). As
                                       such, Defendant’s instant request is moot.
                                   1   Defendant’s motion to dismiss without leave to amend.

                                   2          On December 11, 2018, this Court issued an order denying Plaintiff’s application for a

                                   3   temporary restraining order, concluding that Plaintiff failed to show a likelihood of success on the

                                   4   merits of his claims because the claims were “likely barred by claim and issue preclusion, and the

                                   5   ‘two-dismissal rule’ under Federal Rule of Civil Procedure 41(a)(1)(B).” (Dkt. No. 13 at 5.) The

                                   6   Court incorporates by reference its analysis in that Order and concludes that Plaintiff’s claims are

                                   7   so barred.6

                                   8          This Order disposes of Docket Nos. 16 & 17.

                                   9          IT IS SO ORDERED.

                                  10   Dated: January 4, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                     JACQUELINE SCOTT CORLEY
                                  13                                                                 United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   6
                                         In pertinent part, the Court noted that the instant complaint brings causes of action related to the
                                  26   same underlying home loan and alleged conduct as Plaintiff’s four previous actions in federal
                                       court—two of which Plaintiff voluntarily dismissed, one of which was affirmed by the Ninth
                                  27   Circuit following the district court’s dismissal without leave to amend, and the most recent of
                                       which was dismissed without leave to amend and affirmed by the Bankruptcy Appellate Panel of
                                  28   the Ninth Circuit—or alleging conduct that could have been challenged in those actions. (Dkt.
                                       No. 13 at 5.)
                                                                                           2
